MEMORANDUM**
Petitioner Francisco Melendez-Carrasco appeals the BIA’s dismissal of his appeal of the immigration judge’s denial of his asylum claim.1 The BIA’s finding that petitioner failed to demonstrate either past persecution or a well-founded fear of future persecution is supported by substantial evidence. Even if Melendez-Carrasco subjectively fears future persecution, there is nothing in the record that would support a finding that petitioner faces persecution based on his race, religion, nationality, social group, or political opinion (imputed or actual). See 8 U.S.C. § 1101(a)(42)(A); Arriaga-Barrientos v. INS, 937 F.2d 411, 414 (9th Cir.1991).
Petitioners Melendez-Carrasco and Maria Del Socoro Contreras De Melendez also purport to assert a due process challenge to the BIA’s interpretation of Section 240A(b) of the Immigration and Nationality Act, 8 U.S.C. § 1229b. This claim is so insubstantial that we do not have jurisdiction over that aspect of their petition.
We therefore dismiss the petition.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Petitioner Nereyda Melendez-Contreras’s asylum claim is derivative of her father’s.